DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6 and 7 of copending Application No. 15/063385. Claims 1, 4, 6 and 7 of Application No. 15/063385 discloses 
a housing enclosing;
a transformer module in an interior of the housing, the transformer module comprising a transformer core, a first set of windings and a second set of windings, and
a coolant in the interior of the housing, the transformer module being immersed in the coolant, 
a plurality of interfaces electrically coupled to at least one of the first set of windings and the second set of windings (recited in claims 6 and 7), 

a set of conduits, wherein a first end of each conduit is coupled to the sealed container and a second end of each conduit is coupled to the interior of the housing, enabling the coolant to be exchanged between the cold plate and the interior of the housing and 
an electronics module mounted exterior to the housing (recited in claim 4) on a surface of the cold plate opposite the housing, such that heat generated from the electronic module is transferred to the coolant and the cold plate, coupled to the plurality of interfaces, and
comprising sub-modules that monitor power factor and coolant temperature, provide electromechanical tap changing, regulate line voltages and harmonics, and mitigate voltage sags.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-7, 9-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi et al. [U.S. Pat. No. 8013702 B2] in view of Rice [U.S. Pub. No. 2012/0175094 A1].
Regarding claim 1, Haj-Maharsi discloses a system for voltage transformation, comprising: 
a housing 18 (column 3, lines 13-14, Figure 1, 2) enclosing:
a transformer module in an interior of the housing, the transformer module comprising a transformer core 20 (column 3, lines 15-16), a first set of windings (e.g., 34, 36, column 3, lines 35-40), and a second set of windings (e.g., 30), and
a coolant 26 (column 3, lines 19-20) in the interior of the housing 18, the transformer module being immersed in the coolant 26;
a plurality of interfaces (e.g., 44, column 3, lines 48-49, Fig. 1) electrically coupled to at least the first set of windings (column 3, lines 35-49);
a cold plate (e.g., metal top wall 124 with cooling fins 128), the cold plate thermally coupled to the interior of the housing 18,
an electronic module (e.g., 14, column 3, lines 13-14, Fig. 1 and 2) mounted onto the cold plate (e.g., 124 with cooling fins128), such that heat generated from the electronic module is also transferred to the coolant 26 and the cold plate, coupled to the plurality of interfaces, and
comprising sub-modules that monitor power factor (column 3, lines 50-51), coolant temperature (column 5, lines 23-25), provide electromechanical tap changing (column 4, lines 26-28), regulate line voltages (column 3, lines 50-55) and harmonics (column 4, lines 56-60), 
Haj-Maharsi discloses the instant claimed invention discussed above except for the cold plate comprising a sealed container directly mounted to the exterior surface of the housing on a surface of the cold plate opposite the housing, 
a set of conduits, wherein a first end of each conduit is coupled to the sealed container and a second end of each conduit is coupled to the interior of the housing, enabling the coolant to be exchanged between the cold plate and the interior of the housing.
Rice discloses a cold plate (e.g., 100, Paragraph 0024, Fig. 1) comprising a sealed container (e.g., 104, Paragraph 0025, Fig. 1) directly mounted to an exterior surface (e.g. surface of a housing structure 105a, Paragraph 0025), a set of conduits (108A, 108B), wherein a first end of each conduit is coupled to the sealed container (e.g.104) and a second end of each conduit is coupled to the interior of housing (e.g., 105a, Fig. 1), enabling a coolant to be exchanged between the cold plate and the interior of the housing 105a [Paragraphs 0024-0025, Figure 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the cold plate as taught by Rice that can be mounted on the exterior surface of the transformer housing of Haj-Maharsi so that the second end of each conduit of the cold plate of Rice is coupled to the interior of the housing of the transformer enabling a coolant to be exchanged between the cold plate and interior of the housing to provide cooling to the electronic circuitry that controls or monitor the transformer.
Regarding claim 2, Rice discloses the cold plate 100 is mounted to a surface of the housing 105a (as indicated by mounting clip 110) [Paragraphs 0024-0025, Fig. 1].

Regarding claim 6, Haj-Maharsi discloses the first set of windings (34, 36) each coupled to one of the plurality of interfaces 44 (column 3, lines 35-39).
Regarding claim 7, Haj-Maharsi discloses an interface of the plurality of interfaces 44 (see Figure 3) being coupled to ground.
Regarding claim 9, Haj-Maharsi discloses a current sensor (e.g., on IED 80, column 5, lines 6-20) coupled to the transformer module, wherein an interface of the plurality of interfaces is coupled to the current sensor (the interfaces 44 are connected to electronic module 14 which communicates with IED 80) [Col. 5, Lines 5-35]. 
Regarding claim 10, Haj-Maharsi further discloses comprising a temperature sensor (e.g., on IED 80), wherein an interface of the plurality of interfaces is coupled to the temperature sensor and the temperature sensor measures an ambient temperature of the transformer module [Col. 5, Lines 5-25, Fig. 1].
Regarding claim 11, Haj-Maharsi discloses comprising a temperature sensor (e.g., IED 80), wherein an interface of the plurality of interfaces is coupled to the temperature sensor, and the temperature sensor measures the temperature of the coolant 26 [Col. 5, Lines 20-25, Fig. 1].
Regarding claim 12, Haj-Maharsi discloses an electronic module 14 comprising a second housing 120 separate from the housing 18 [Col. 6, Lines 14-20, Fig. 1, 7].
Regarding claim 22, Haj-Maharsi discloses the plurality of interfaces 44 being located on the exterior surface of the housing 18 [Col. 3, Lines 42-45, Fig. 1].
Response to Argument


With regards the Applicant’s amendment to claim 1, Haj-Maharsi discloses a system for voltage transformation, comprising: a housing 18 (column 3, lines 13-14, Figure 1, 2) enclosing a transformer module in an interior of the housing. The transformer module comprising a transformer core 20 (column 3, lines 15-16), a first set of windings (e.g., 34, 36, column 3, lines 35-40), and a second set of windings (e.g., 30). A coolant 26 (column 3, lines 19-20) in the interior of the housing 18, the transformer module being immersed in the coolant 26. A plurality of interfaces (e.g., 44, column 3, lines 48-49, Fig. 1) electrically coupled to at least the first set of windings (column 3, lines 35-49). A cold plate (e.g., metal top wall 124 with cooling fins 128), the cold plate thermally coupled to the interior of the housing 18. An electronic module (e.g., 14, column 3, lines 13-14, Fig. 1 and 2) mounted onto the cold plate (e.g., 124 with cooling fins128), such that heat generated from the electronic module is also transferred to the coolant 26 and the cold plate, coupled to the plurality of interfaces, and comprising sub-modules that monitor power factor (column 3, lines 50-51), coolant temperature (column 5, lines 23-25), provide electromechanical tap changing (column 4, lines 26-28), regulate line voltages (column 3, lines 50-55) and harmonics (column 4, lines 56-60), and mitigate voltage sags (column 3, line 50 -55) [Col. 3, Lines 36-49, Figs. 1-7] [Col. 6, Lines 14-21]. 
Haj-Maharsi discloses the instant claimed invention discussed above except for the cold plate comprising a sealed container directly mounted to the exterior surface of the housing on a surface of the cold plate opposite the housing. A set of conduits, wherein a 
Rice discloses a cold plate (e.g., 100, Paragraph 0024, Fig. 1) comprising a sealed container (e.g., 104, Paragraph 0025, Fig. 1) directly mounted to an exterior surface (e.g. surface of a housing structure 105a, Paragraph 0025). A set of conduits (108A, 108B), wherein a first end of each conduit is coupled to the sealed container (e.g.104) and a second end of each conduit is coupled to the interior of housing (e.g., 105a, Fig. 1), enabling a coolant to be exchanged between the cold plate and the interior of the housing 105a [Paragraphs 0024-0025, Figure 1]. It would have been obvious to one having ordinary skill in the art to use the cold plate as taught by Rice that can be mounted on the exterior surface of the transformer housing of Haj-Maharsi so that the second end of each conduit of the cold plate of Rice is coupled to the interior of the housing of the transformer enabling a coolant to be exchanged between the cold plate and interior of the housing to provide cooling to the electronic circuitry that controls or monitor the transformer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
                                                                                                                                                                                               
/Alexander Talpalatski/Primary Examiner, Art Unit 2837